Please accept Latvia's congratulations on your election to the 
presidency of the forty-seventh session of the General Assembly, Sir. The 
people of Latvia wish you a successful term as its leader. 
Latvia wishes to pay its respects to those nation States which have 
recently been admitted to the United Nations and looks forward to cooperation 
with them. 
More than a year has passed since the Republic of Latvia, with the 
support of the world's democracies, restored its independence. This past year 
has been characterized by the renewal of our State institutions. The 
restoration of independence is a complicated process during which we have 
learned from our mistakes. Our own experience and that of other nations has 
contributed to making the transition process more effective. 
The goal of independent Latvia to become a democratic free market 
State has not changed. Unchanged also are Latvia's efforts simultaneously to 

find an optimal solution to two acute and unavoidable problems: the 
correction of the injustices fostered by the illegal occupation and the 
protection of the rights of all residents of Latvia. 
The majority of States never recognized the annexation of Latvia. This 
was of vital significance for the restoration of our independence. It is only 
now that we have begun fully to understand the complexity of our situation. 
The stabilization and development of our independence is largely dependent on 
the objectivity with which the consequences of the former colonial policies 
are evaluated and on the manner in which they are eliminated. 
I would even say that in the recent past the restoration of independence 
in the Baltic States was of the utmost importance for security and stability 
in Europe. Today the international appraisal of the consequences of the 
annexation is just as crucial. A flawed approach to this question, which 
would legitimize these consequences, could severely destabilize the political 
situation in Latvia. 
But now I invite representatives to take a fundamental and unprejudiced 
look at the consequences of the half-century-long illegal incorporation of 
Latvia into the Soviet empire. 
Foreign military troops are still stationed on the territory of Latvia. 
Moreover, the Latvian Government has been denied the right to monitor these 
forces. The lack of control over this army, its sometimes chaotic 
demobilization, and its wilful and covert merging with economic enterprises 
and civil institutions in Latvia, create the threat of unsupervised arms 
transfers, even to international markets. 

Today there is no other nation State in the world with as many active or 
retired military persons per civilian as in Latvia. Our small nation has been 
pressured to provide social guarantees, including living accommodation, to the 
military forces of a great Power upon their withdrawal from Latvia. 
Meanwhile, Latvians who were deported to Siberia on a mass scale in 1941 and 
1949 are still unable to find housing in their homeland. Latvians who fled to 
the West as a result of oppression by the former occupation regime, and who 
now wish to return to their native land, are also unable to find accommodation. 
The great neighbouring Power also attempts to determine the political 
basis of our State the composition of its body of citizens. 
We welcome the adherence of the Russian Federation to the Helsinki 
Document of the Conference on Security and Cooperation in Europe, particularly 
paragraph 15, in which the participating States committed themselves to end the 
"stationing of foreign armed forces on the territories of the Baltic 
States without the required consent of those countries." (A/47/361. 
annex, para. 15) 
In our turn, we can affirm the willingness of Latvia to see that the 
commitment expressed in this paragraph is fulfilled in our negotiations with 
the Russian Federation. Unfortunately, to date we have not seen similar 
interest on the part of Russia. 
It is a matter of concern that the view has been expressed in the 
Parliament of the Russian Federation that the agreement already concluded on 
the withdrawal of troops from Lithuania should be annulled. In the 
negotiations with Latvia, the Russian delegation is constantly changing its 
position even on matters previously agreed upon. 

Therefore Latvia, together with Estonia and Lithuania, requested that the 
issue of the complete withdrawal of foreign military forces be included on the 
agenda of the forty-seventh session of the General Assembly. Latvia also 
invites the Security Council to send observers to the negotiations with the 
Russian Federation, and is looking forward to the other party's consent. 
Aside from the serious issue of foreign military forces in Latvia, one of 
the most serious consequences of the annexation of Latvia is the dangerous 
alteration of the demographic situation as a result of forced migration and 
the Soviet Union's colonial policies. 
In the last 50 years no other State has had its indigenous population 
reduced to the status of a near minority as a result of both immigration and 
the loss of a large part of its indigenous population during occupations by 
two criminal regimes. Communist and Nazi. Latvia must now devote great 
efforts to preserving its State language, the major component of Latvian 
culture and heritage. 
Another truth is becoming more transparent. We cannot utilize only 
existing schemes and models to solve our internal problems. Our unique 
demographic situation requires us to solve the citizenship question with 
respect to immigrants on the one hand, to create a secure environment to 
preserve our national identity, and on the other to give immigrants every 
opportunity to integrate into Latvia's society while preserving and developing 
their own languages and cultural traditions. 
The State of Latvia, of course, is interested in expanding its body of 
citizens, but not with retired officers of the former Soviet army who, even 
now, do not recognize the independence of Latvia. There are other States from 

which the armed forces of the former Soviet Union are being withdrawn but the 
possibility of granting the citizenship of these States to former Soviet 
officers has not been an issue. 
The current domestic debate suggests that the Latvian Parliament adopt a 
law on citizenship in which the principal criteria for granting citizenship 
would be a 10-year residency and a basic knowledge of Latvian. Such a law, if 
accepted by a referendum of citizens, would have legal force. Currently, all 
permanent residents of Latvia are being registered and are being given the 
opportunity freely to declare their intention to become citizens of Latvia or 
to remain citizens of another State which is their country of birth. 
Furthermore, the laws of Latvia guarantee, according to international 
standards, each individual's human rights, which quite frequently, consciously 
or unconsciously, are confused with the right to citizenship. 
Some political forces in Latvia have requested that decolonization 
policies be carried out. The notion of a colonized country in 
twentieth-century Europe may seem strange. However, an examination of 
evidence provided by 50 years of annexation suggests the possible validity of 
this notion. 
When referring to decolonization, in no case do we imply that all 
immigrants must or will leave Latvia. However, our internal situation 
requires clarity on the very important question of who must leave Latvia. 
First, the former Soviet military forces must leave. Secondly, all those 
foreign citizens to whom the existence of an independent Latvia is 
unacceptable must leave. Thirdly, those who wish to live among members of a 
single ethnic group, in Russia or elsewhere, will leave on their own 
initiative. However, the great majority of immigrants will stay in Latvia, 
and our desire is that they be integrated into our society. 

In regard to the protection of human rights in Latvia, we wish to follow 
examples found in independent and democratic States: the indigenous people, 
Latvians, should have the same rights as similar groups in other States, 
whereas minority and immigrant groups should have cultural autonomy, including 
opportunities to use and develop their language. 
We reject the accusations, made here by the Russian Federation, that the 
rights of minorities are being violated in Latvia. We are ready to have our 
human rights situation examined by experts of the Commission on Human Rights. 
We are linking our hopes with the experiences of States that have 
travelled the road of decolonization, and from these States we expect 
understanding and support. The economic reforms, which have brought good 
results to many of these States, are very attractive and can be used by us. 
The situation in the world, especially in Europe, is changing 
qualitatively. In the past, the world order was dictated by the great 
Powers or, to be more precise, by military-political blocs created by the 
great Powers. For better or for worse, this system worked, even if through 
mutual fear rather than mutual trust. 
The stated goal of the former world order was the maintenance of world 
peace and stability. Contradictory or delayed actions are not the best means 
of increasing stability. The international recognition of Slovenia, Croatia 
and Bosnia and Herzegovina was delayed precisely because of such 
considerations; the tragic consequences of such a delay are still with us 
today. 

In international relations there exist problems of yet a different 
nature, problems related to the unification of nations as well as to the 
representation in the world community of sovereign parts of a divided nation. 
The Government of the Republic of China in Taiwan has been created by the 
tides of history. In our opinion, the international community has been unfair 
in ignoring this fact. Does not international experience bear evidence that 
participation in the international community by two sovereign parts of one 
nation provides an opportunity for a productive dialogue between these parts? 
The United Nations must pay attention to the problems of both large and 
small States. In our opinion, the security of small States should be a 
central concern of the Organization, since there does not exist a balance of 
power or agreement on goals between small States and their larger neighbours 
at this time. 
In my opinion, when discussing the relationships between nations, one 
must remember that there are neither great nor small nations. A nation is 
only as great as its will. Large and small States, however, can be equally 
free even if not equally powerful. 
We place high hopes in the United Nations. 
Latvia values highly the documents of the United Nations Conference on 
Environment and Development, in particular "Agenda 21". We therefore 
reiterate our proposal, first made at Rio de Janeiro, that a conference be 
convened in Latvia on the subject of "Disarmament for Environment". We ask 
the United Nations and all States for their support. 
Latvia is grateful for the support received from the United Nations 
Development Programme (UNDP). A UNDP representative now resides in Riga and 
assists the Latvian Government in the preparation of projects on technical 
assistance. 

A matter of great importance to Latvia, from the viewpoint both of respect 
for our sovereignty and of our capacity to pay, is the determination of the 
assessment rate for the contribution of Latvia to the regular budget, a rate 
that will in turn determine our total contribution to the United Nations 
system. Respect for our sovereignty requires that the assessment be 
determined on the basis of data accepted by Latvia itself, rather than on data 
provided by the State Statistical Committee of the former Soviet Union in 
particular, because it is not and never has been the position of Latvia that 
it is a successor to the rights and obligations of the former Soviet Union. 
Latvia unequivocally supports the statement adopted at the first summit 
meeting of the Security Council that the Secretary-General be invited to study 
methods of strengthening and making more effective the capacity of the United 
Nations for preventive diplomacy, peacemaking and peace-keeping. We support 
efforts that will decrease threats to the maintenance of international peace 
and security and to our own sovereignty. Regrettably, in the presence of the 
internal instability of large neighbouring States, the security of small 
States is not guaranteed. Latvia would support the granting of authority to 
the Secretary-General to use not only diplomacy against aggression but force 
as well. Of course, it will be necessary to create and approve a legal basis 
as well as a mechanism for the implementation of such authority. 
We shall always be responsible to our nation for observing United Nations 
legal norms and principles. Were we to fail in meeting our responsibilities, 
we would not excuse ourselves by reference to our limited political 
experience, nor to our economic problems. It is our hope that no State will 
use its size or its economic and military power as an excuse for ignoring 
United Nations standards. 

Latvia values highly the report "An Agenda for Peace", the inspiration 
for, and author of, which was the Secretary-General. Latvia hopes that United 
Nations support for the rightful demand to withdraw foreign military forces 
will be evidence of the good will of world opinion and a good example of 
preventive diplomacy. 
